DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 12, and 17 are objected to because of the following informalities:  
In lines 15, 16, and 37 of claim 5, lines 14, 15, and 32 of claim 12, and lines 14, 15, and 33 of claim 17, the phrases “in General Formula (IV)” and “in General Formula (V)” are redundant and should be removed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 13, 14, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the pneumatic tire, the rubber composition for the tread part, and the rubber composition for the rubber chafer part, does not reasonably provide enablement for the properties related to the rubber composition for the rubber chafer part.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Claims 6, 7, 13, 14, 18, and 19 each recite a property related to the rubber composition for the rubber chafer part.  However, claim 1, from which all these claims ultimately depend, teaches that the rubber composition for the chafer part comprises a carbon black having a nitrogen adsorption specific surface area of 25 to 43 m2/g and does not teach that any other components are required for the rubber composition for the chafer.  Clearly other components are required for the rubber composition for the chafer such as the specific rubbers used.  The specification teaches rubber compositions for the chafer part, but the Office is forbidden from importing limitations into the claims from the specification.  Since only carbon black is claimed, the Office, and in turn the public, does not know what is required to be present within this particular rubber composition in order to achieve these claimed properties.  Not knowing what is included leads to much undue experimentation from those of ordinary skill in the art.  Applicant is advised to claim the compositional components which give rise the claimed properties of the rubber composition for the rubber chafer part in order to overcome this rejection.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, 15, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 8, 9, 15, 16, and 20, each of these claims refers to simply “a rubber composition” and it is not clear to which rubber composition from claim 1 this phrase refers or if it refers to a different rubber composition altogether as long as it comprises the claimed carbon black.  For the purpose of further examination, since the carbon black claimed in these claims is the same as that referenced in the rubber composition for the rubber chafer part, the phrase “a rubber composition” will be deemed to refer to the rubber composition for the rubber chafer part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagioka et al. (WO 2017/122821) in view of Sakurai (WO 2017/077714).  The citations below for Yanagioka et al. are taken from English language equivalent US 2019/0023083; and the citations below for Sakurai are taken from English language equivalent US 2018/0312002.  
	Regarding claim 1, Yanagioka et al. teaches a pneumatic tire including a carcass, as a skeletal structure, composed of at least one carcass ply extending toroidally between a pair of bead portions; and at least one belt layer provided at an outer side of a crown portion of the carcass in a tire radial direction, in which a rubber chafer is provided at an outer surface of the bead portion in a tire width direction, in which a cushion and a tread rubber forming a tread portion are sequentially provided at an outer side of the belt layer in the tire radial direction, wherein the rubber chafer contains a carbon black having a nitrogen adsorption specific surface area of 30 to 43 m2/g (¶11, 12).  
	Yanagioka et al. does not teach that the tread portion is made of a rubber composition comprising a 100 parts by mass of a rubber component (A) comprising from 50 to 95% by mass of natural rubber and from 5 to 50% by mass of a modified styrene-butadiene copolymer rubber, from 10 to 50 parts by mass of a thermoplastic resin (B), and a reinforcing filler (C).  However, Sakurai teaches a rubber composition for a tire tread (¶134) comprising 100 parts by mass of a rubber component (A), a thermoplastic resin (B), and a filler (C) (¶8).  The rubber component comprises from 60 to 90 parts by mass of a natural rubber (¶74) and from 10 to 40 parts by mass of a modified styrene butadiene rubber (¶68); and the thermoplastic resin is used in 5 to 30 parts by mass (¶81).  Yanagioka et al. and Sakurai are analogous art because they are from the same field of endeavor, namely that of rubber compositions for parts of pneumatic tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the tread rubber composition, as taught by Sakurai, as the rubber composition for the tread in the tire, as taught by Yanagioka et al., and would have been motivated to do so because this tread composition is capable of improving the wet gripping performance of the tire (Abstract).
Regarding claim 2, Sakurai, which teaches the claimed rubber composition for the tread part, does not teach that the rubber composition has a tan δ at 1% strain satisfying tan δ0 ≤ 0.5 and tan δ1 – tan δ2 ≤ 0.07, where tan δ0 is at 0° C, tan δ1 is a tan δ at 30° C, and tan δ2 is a tan δ at 60° C.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a tan δ at 1% strain satisfying tan δ0 ≤ 0.5 and tan δ1 – tan δ2 ≤ 0.07, where tan δ0 is at 0° C, tan δ1 is a tan δ at 30° C, and tan δ2 is a tan δ at 60° C, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
	Regarding claims 3 and 10, Sakurai teaches that the thermoplastic resin is selected from the group consisting of a C5 resin, a C5-C9 resin, a C9 resin, a terpene resin, a terpene-aromatic compound resin, a rosin resin, a dicyclopentadiene resin, and an alkylphenolic resin (¶82, 84, 86, 88, 90, 92, 94, 96).
	Regarding claims 4 and 11, Sakurai teaches that the filler is used in 30 to 100 parts by mass and comprises silica (¶101-103).  If carbon black is present, it is present in from 1 to 10 parts by weight (¶104), which means that silica is present in the filler in 70% by mass or more.  Specifically, the examples show only silica as the filler (Table 1).
	Regarding claims 5, 12, and 17, Sakurai teaches that the modified styrene butadiene rubber is modified by a compound represented by General Formula (IV)

    PNG
    media_image1.png
    100
    434
    media_image1.png
    Greyscale

wherein q1+q2=3, with the proviso that q1 is an integer of 0 to 2, and q2 is an integer of 1 to 3; R31 is a C1 to C20 divalent aliphatic or alicyclic hydrocarbon group, or a C6 to C18 divalent aromatic hydrocarbon group; R32 and R33 are each independently a hydrolyzable group, a C1 to C20 monovalent aliphatic or alicyclic hydrocarbon group, or a C6 to C18 monovalent aromatic hydrocarbon group; R34 is a C1 to C20 monovalent aliphatic or alicyclic hydrocarbon group or a C6 to C18 monovalent aromatic hydrocarbon group, and may be either identical or different when q1 is 2; R35 is a C1 to C20 monovalent aliphatic or alicyclic hydrocarbon group, or a C6 to C18 monovalent aromatic hydrocarbon group, and may be either identical or different when q2 is 2 or more (¶46).

    PNG
    media_image2.png
    107
    429
    media_image2.png
    Greyscale

wherein r1+r2=3, with the proviso that r1 is an integer of 1 to 3, and r2 is an integer of 0 to 2; R36 is a C1 to C20 divalent aliphatic or alicyclic hydrocarbon group or a C6 to C18 divalent aromatic hydrocarbon group; R37 is dimethylaminomethyl group, dimethylaminoethyl group, diethylaminomethyl group, diethylaminoethyl group, methylsilyl(methyl)aminomethyl group, methylsilyl(methyl)aminoethyl group, methylsilyl(ethyl)aminomethyl group, methylsilyl(ethyl)aminoethyl group, dimethylsilylaminomethyl group, dimethylsilylaminoethyl group, C1 to C20 monovalent aliphatic or alicyclic hydrocarbon group, or C6 to C18 monovalent aromatic hydrocarbon group, and may be either identical or different when r1 is 2 or more; R38 is a C1 to C20 hydrocarbyloxy group, a C1 to C20 monovalent aliphatic or alicyclic hydrocarbon group, or a C6 to C18 monovalent aromatic hydrocarbon group, and may be either identical or different when r2 is 2 (¶47).
	Regarding claims 6, 13, and 18, Yanagioka et al. teaches examples of the rubber composition for the rubber chafer part which has a tan δC at 1% strain at 60° C of 0.19 (Table 1, Examples 1-1 to 1-4; ¶114).
	Regarding claims 7, 14, and 19, the references do not teach that a relationship between tan δ0 of the rubber composition for the tread part at 0° C and tan δC of the rubber composition for the rubber chafer part satisfies 0.2 ≤ tan δC/tan δ0 ≤ 0.75.  As discussed previously in the rejection of claims 2 and 6, Yanagioka et al. teaches the claimed tan δC and the claimed tan δ0 is possessed by the composition of Sakurai.  Therefore, this relationship should be met in the same way.
	Regarding claims 8, 9, 15, 16, and 20, Yanagioka et al. teaches that the rubber composition that contains carbon black with a nitrogen adsorption specific surface area of 30 to 43 m2/g and is used for the rubber chafer part may also be used to form a ply coating rubber of the carcass ply, a belt coating rubber of the belt layer, a squeegee rubber between the carcass plies, the cushion rubber, the belt under cushion, and a bead filler rubber arranged at an outer side of a bead core in the tire radial direction embedded in each of the pair of bead portions (¶18).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767